Case 8:16-cv-02534-CEH-CPT Document 115 Filed 12/23/20 Page 1 of 2 PageID 3844


                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 LINDA MEDLEY,

       Plaintiff,

 v.                                                   Case No: 8:16-cv-2534-T-36CPT

 DISH NETWORK, LLC,

       Defendant.
                                         /

                                      ORDER

       This cause comes before the Court on the Report and Recommendation filed

 by Magistrate Judge Christopher P. Tuite on December 7, 2020 (Doc. 113). In the

 Report and Recommendation, Magistrate Judge Tuite recommends that Defendant

 Dish Network LLC’s Renewed Motion for Attorneys’ Fees as to Count One of

 Plaintiff’s Complaint (Doc. 103) be denied. All parties were furnished copies of the

 Report and Recommendation and were afforded the opportunity to file objections

 pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's

 independent examination of the file, it is determined that the Report and

 Recommendation should be adopted. Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)    The Report and Recommendation of the Magistrate Judge (Doc. 113) is

              adopted, confirmed, and approved in all respects and is made a part of

              this Order for all purposes, including appellate review.
Case 8:16-cv-02534-CEH-CPT Document 115 Filed 12/23/20 Page 2 of 2 PageID 3845


       (2)   Defendant Dish Network LLC’s Renewed Motion for Attorneys’ Fees as

             to Count One of Plaintiff’s Complaint (Doc. 103) is DENIED.

       DONE AND ORDERED at Tampa, Florida on December 23, 2020.




 Copies to:
 The Honorable Christopher P. Tuite
 Counsel of Record




                                        2
